PER CURIAM.
This cause is before us on petition and cross-petition for writ of certiorari to the Industrial Relations Commission. After, the cause was set for argument on Thursday, May 13, 1971, argument was waived by the parties.
We have examined the record and briefs and find that in entering the order sought to he reviewed the Commission did not depart from the essential requirements of law.
Accordingly, petition and cross-petition for writ of certiorari are denied. Petition for attorney’s fees is granted in the amount of $350.00.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.